Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-7 have been cancelled; specification and Claims 8-9 have been amended; Claims 20-22 are added as new claims; claims 10-19 are withdrawn as non-elected claims; Claims 8-9 and 20-22 remain for examination, wherein claim 8 is an independent claim. 
Previous Rejections/Objections
Previous objection of claim 9 because informalities is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 7/22/2022.
Previous rejection of claims 8-9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 7/22/2022.
However, in view of the Applicant’s amendments in the instant claims and reconsideration, a new ground rejection is listed as following:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the instant case, less than 100 vol% RA is not a proper up limit since there at least 35 area% ferrite and at least 5 area% martensite in the microstructure. Therefore, RA up limit should not be over 60 vol%. Proper amendment is necessary.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al (US-PG-pub 20170314091 A1, listed in IDS filed on 6/25/2021, thereafter PG’091) in view of Hataet al (US-PG-pub 2015/0037610 A1, thereafter PG’610).
Notes: in view of the Applicant’s amendments in the instant claims, a new example in PG’091 has been provided for the following rejection.
Regarding claims 8-9, PG’091 teaches a steel sheet having a predetermined chemical composition and a steel microstructure (Abstract, Examples, and claims of PG’091), which reads on the high-strength steel sheet as recited in the instant claims. The comparison between the alloy composition ranges disclosed by Example #AD in table 1 of PG’091 and those disclosed in the instant claims 8-9 are listed in the following table. All of the essential alloy composition, microstructure, and TS disclosed from Example #AD in table 1, table 3, and table 4 of PG’091 are within the claimed ranges as recited in the instant claims. PG’091 specify preferably adding 0.02-1.2wt% Al for increasing the area of a ferrite-austenite dual phase region and reducing annealing temperature dependency (par.[0061] of PG’091), which is within the claimed Al range. Although Example #AD of PG’091 does not specify the ratio of carbon amount in RA/carbon amount in ferrite (F), PG’091 not only provides in #AD having general C 0.168 mass%, but also having carbon in RA is 0.5 mass% and all of the disclosed phases read on the claimed phases. Since C in F (leading to the ration of carbon amount in RA/carbon amount in F) fully depends on the C in steel and C in RA and phases distributions, therefore, the claimed ratio of carbon amount in RA/carbon amount in F would be inherently exist in the steel of Example #AD of PG’091. MPEP 2112 III&IV.

Element
From instant Claim 8 (mass%) 
Example #AD in table 1 of PG’091 (mass%)
within range
(mass%)
C
0.030-0.25
0.168
0.168
Si
0.01-3.0
0.21
0.21
Mn
3.10-4.20
3.96
3.96
P
0.001-0.1
0.020
0.020
S
0.0001-0.02
0.0019
0.0019
N
0.0005-0.01
0.0038
0.0038
Al
0.001-1.200
Preferably 0.20-1.20
0.20-1.20
Fe 
Balance + impurities
Balance + impurities
Balance + impurities


#40 in table 3 of PG’091

Ferrite (area%)
35-80
62.4
62.4
Martensite (area%)
3-35
10.1
10.1
TM (area%)
0-5
0
0
RA (vol%)
8 or more
20.3
20.3
Grain size of F (m)
6 or less
4.3
1.5
Grain size of RA (m)
3 or less
1.8
1.2
Mn in RA/Mn in F
1.5 or more
7.28/3.96=1.84
1.84
C in RA/C in F
3.0 or more
C in Mn is 0.5
inherent
Blocky RA/sum of RA
0.6 or more
--
--


#40 in Table 4 of PG’091

TS (MPa)
980 or more
982
982

From Claim 9 (mass%) 
Example #AD in table 1 of PG’091 (mass%)

Adding at least one of 
Ti: 0.005-0.200;
Nb: 0.005-0.200;
V: 0.005-0.500;
W: 0.005-0.500;
B: 0.0003-0.0050;
Ni: 0.005-1.000;
Cr: 0.005-1.000;
Mo: 0.005-1.000;
Cu: 0.005-1.000;
Sn: 0.002-0.200;
Sb: 0.002-0.200;
Ta: 0.001-0.100;
Ca: 0.0005-0.0050;
Mg: 0.0005-0.0050;
Zr: 0.0005-0.0050;
REM: 0.0005-0.0050
Ti: 0.012
Ti: 0.012


Still regarding claim 8, PG’091 does not specify the claimed ratio of blocky RA/sum of RA. PG’610 teaches a high-strength cold-rolled steel sheet includes a controlled alloy composition (Abstract, claims, and examples of PG’610). All of the alloy composition disclosed by PG’610 (claims and par.[0045]-[0067] of PG’610) and microstructures (abstract, claims, and par.[0067]-[0079] of PG’610) overlap the claimed alloy composition and microstructures. MPEP 2144 05 I. PG’610 specify including lump-like (aspect ratio 5 or less) at least 50 vol% relative to the retained austenite (Abstract, par.[0020], [0081], [0141], and claims of PG’610), which overlaps the claimed ratio of blocky RA/sum of RA. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the ratio of blocky RA/sum of RA from the disclosures of PG’610 in the steel sheet of PG’091 since both PG’610 and PG’091 teach the same high strength steel sheet as claimed throughout whole disclosing range and PG’610 teaches applying proper lump-like austenite in order to increase ductility of the steel (par.[0014], [0076] of PG’610).
Regarding claim 20, PG’091 not only provides in #AD having general C 0.168 mass%, but also having carbon in RA is 0.5 mass% and all of the disclosed phases read on the claimed phases. Since C in F (leading to the ration of carbon amount in RA/carbon amount in F) fully depends on the C in steel and C in RA and phases distributions, therefore, the claimed ratio of carbon amount in RA/carbon amount in F would be inherently exist in the steel of Example #AD of PG’091. MPEP 2112 III&IV.
Regarding claim 21, PG’610 specify including lump-like (aspect ratio 5 or less) at least 50 vol% relative to the retained austenite (Abstract, par.[0020], [0081], [0141], and claims of PG’610), which overlaps the claimed ratio of blocky RA/sum of RA. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the ratio of blocky RA/sum of RA from the disclosures of PG’610 in the steel sheet of PG’091 since both PG’610 and PG’091 teach the same high strength steel sheet as claimed throughout whole disclosing range and PG’610 teaches applying proper lump-like austenite in order to increase ductility of the steel (par.[0014], [0076] of PG’610).
Regarding claim 22, PG’091 provides retained austenite 20.3 vol% for #AD (#40 in table 3-1 of PG’091), which is within the claimed RA range. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8-9 and 20-22 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 9-28 of copending application No. 17/042291 (US-PG-pub 2021/0010101 A1).  
Regarding claims 8-9 and 20-22, although the conflicting claims are not identical, they are not patentable distinct from each other because claims 9-28 of copending application No. 17/042291 (US-PG-pub 2021/0010101 A1) teaches steel sheet with all of the same essential alloy composition ranges and similar microstructures as recited in the instant claims. MPEP 2144 05 I. Claims 9-28 of copending application No. 17/042291 (US-PG-pub 2021/0010101 A1) specify the same ratio of blocky austenite phase and same Mn and C content ratio in retained austenite compared to in ferrite phase as claimed in the instant claims. Thus, no patentable distinction was found in the instant claims compared with claims 9-28 of copending application No. 17/042291 (US-PG-pub 2021/0010101 A1).
This is a provisional obvious-type double patenting rejection since the conflict claims in the copending application have not in fact been patented.
Note: US-PG-pub 2017/0306435 A1 is cited as reference only.

Response to Arguments
Applicant’s arguments to the art rejection to claims 8-9 and  20-22 have been considered but they are not persuasive and they are also moot in view of the new ground rejection above. Regarding the arguments related to the amended features in the instant claims, the Examiner’s position has stated as above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734